Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 9/22/2022. Claims 1-14 are presently pending and are presented for examination. Claim 3 is canceled. 
Response to Amendment
The Amendment filed 09/22/2022 has been entered. Claims 1-14 are pending in the application. Applicant’s amendments to claim 9 overcomes the objection set forth in the Non-Final Office Action mailed 07/28/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, & 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kisiler et. al. (U.S. Publication No. 2021/0188430) in view of Kerzner et. al. (U.S. Publication No. 2021/0255636) in further view of Yuan et. al. (U.S. Publication No. 2019/0176337).
Regarding claim 1
Kisiler discloses “A computerized system, comprising: multiple mobile robots, each mobile robot has a set of skills;” (See abstract, disclosing one or more autonomous machines, also known as task robots, see [0054] and Fig. 1, Char. 124, 126a, 126b.).
Kisiler discloses “an interface for receiving a mission to be executed by at least one of the multiple mobile robots;” (See Figs. 6 & 7, Chars. 612 & 712 and [0087] disclosing communication between task robots and the task server system 122.).
Kisiler discloses “wherein the mission is assigned a mission location,” (See abstract disclosing assigning a task based upon a location of the task area.).
Kisiler discloses “a location memory for storing locations of the multiple mobile robots over time;” (See [0076] disclosing an autonomous machine database, storing location history of task robots.).
Kisiler discloses “and a processor communicating with the multiple mobile robots, said processor determines which of the multiple mobile robots is assigned to perform the mission based on a set of values that matches the mission,” (See Fig. 11, Char. 1110 facilitated by the task server system, [0109] Fig. 5, Char. 122).
Kisiler discloses “wherein the processor is coupled to the location memory,” (See Fig. 5, Char. 502 & 504.).
Kisiler discloses all of the elements of claim 1 except “multiple dock stations, each of the multiple dock stations is configured to dock one or more of the multiple mobile robots;”, “wherein the processor computes a total trajectory required to complete the mission by at least some of the multiple mobile robots,”, “wherein the total trajectory comprises the trajectory between the mobile robot's current location to the mission location plus a trajectory required to perform the mission, plus a trajectory required between the location in which the mission ends to a dock station that fits the mobile robot,”, & “and wherein the processor determines which of the multiple mobile robots is assigned to perform the mission based on the computed total trajectory.”. (In particular, Kisiler discloses a docking station configured to dock one or more multiple robots, however it is unclear if Kisiler discloses multiple docking stations. See [0077] disclosing a base station capable of receiving one or more of the task robots “docking.” Also Kisiler [0003] discloses selection of a task robot, based upon a location of the task area, however computation of a distance between the task location and location of the robots, and a total round trip distance calculation does not appear to be disclosed.).
Kerzner discloses “multiple dock stations, each of the multiple dock stations is configured to dock one or more of the multiple mobile robots;” (See Kerzner [0003] disclosing a mobile docking station that may exist within a system of other mobile docking stations. Kerzner additionally discloses that a docking station may serve multiple drones (robots) [0023].).
Yuan discloses “wherein the processor computes a total trajectory required to complete the mission by at least some of the multiple mobile robots,” (See Yuan [0055] disclosing a shortest path dispatching rule, the path defined as a walking path to a task, the working area and a return path.).
Yuan discloses “wherein the total trajectory comprises the trajectory between the mobile robot's current location to the mission location plus a trajectory required to perform the mission, plus a trajectory required between the location in which the mission ends to a dock station that fits the mobile robot,” (See Yuan [0055] disclosing a shortest path dispatching rule, the path defined as a walking path to a task, the working area and a return path. The robot may be assigned to go charge, see [0078].).
Yuan discloses “and wherein the processor determines which of the multiple mobile robots is assigned to perform the mission based on the computed total trajectory.” (See Yuan [0055] disclosing a shortest path dispatching rule, the path defined as a walking path to a task, the working area and a return path.).
Kisiler and Kerzner are analogous art, because they are in the same field of endeavor, robotics. It would have been obvious before the effective filing date of the claimed invention to have modified Kisiler to incorporate the teachings of Kerzner, to include multiple docking stations for docking of multiple robots. Doing so provides a known strategy for receiving, securing, and maintaining task robots, advantageously provided to accommodate a variety of robots of varying shape, size, and skill, thus providing a more diverse set of robots to perform a wide range of tasks in an environment.
Kisiler and Yuan are analogous art, because they are in the same field of endeavor, robotics. It would have been obvious before the effective filing date of the claimed invention to have modified Kisiler to incorporate the teachings of Yuan, to include a total distance criterion for task planning and assigning a mission to a robot. Doing so provides a known strategy for assigning missions to task robots, advantageously provided in combination with known task robots to optimize mission assignment, thus providing a diverse set of robots to perform a wide range of tasks in an environment optimized for traveling distance, time and power savings.
Regarding claim 2
Kisiler discloses “The computerized system of claim 1, wherein the interface comprises a sensor unit for collecting information,” (See Figs. 6 & 7, Chars. 614 & 714).
Kisiler discloses “and wherein the processor identifies the mission based on the information collected by the sensor unit.” (See [0082] disclosing that the pod sensors Char. 614, may be a part of monitoring systems or the requesting device location system. The requesting device requests tasks to be performed, [0060].).
Regarding claim 4
Kisiler discloses “The computerized system of claim 1, wherein the processor determines which of the multiple mobile robots is assigned to perform the mission in a distributed manner using processing resources of at least two of the multiple mobile robots.” (See Fig. 13 & 14 disclosing distributed processes for determining which autonomous machines to deploy and which among a plurality “at least two” are available, including an evaluation of the active status of each machine for example, see [0123] further disclosing the evaluation of active status thus requiring the processing power of the robots to communicate their status. Also see [0087] disclosing bi-directional communications between the tasks robots and the server.).
Regarding claim 5
Kisiler discloses “The computerized system of claim 1, wherein the processor is a central processor located in one of the multiple mobile robots.” (See Fig. 6, Char. 602, & [0057] disclosing that the base station pod may be an autonomous machine (mobile robot).).
Regarding claim 6
Kisiler discloses “The computerized system of claim 1, wherein the processor is a central processor located in a controlling device communicating with the multiple mobile robots.” (See Fig. 5, Char. 122 & 502).
Regarding claim 7
Kisiler discloses “The computerized system of claim 1, further comprising a mission history memory for storing information concerning prior missions performed by the multiple mobile robots.” (See [0076] disclosing an autonomous machine database, storing task history of task robots.).
Regarding claim 9
Kisiler discloses “The computerized system of claim 1, wherein the processor predicts additional missions to be performed by the multiple mobile robots during a time period overlapping with the mission based on prior missions' experience,” (See [0100] disclosing initiation of a task on the basis of a prediction.).
Kisiler discloses “wherein the processor selects a first group of mobile robots of the multiple mobile robots to perform the additional missions,” (See [0123] disclosing evaluation of the availability of active autonomous machines. Selectively targeting only active autonomous machines based upon time, location, attributes, and maintenance status is effectively forming a “first group” of candidate robots.).
Kisiler discloses “wherein the one or more mobile robots assigned to perform the mission are excluded from the first group of mobile robots.” (See [0123] disclosing inactive autonomous machines, and therefore ineligible to be included in the “first group” of autonomous machine, include “essential autonomous machines” already engaged in an essential task.).
Regarding claim 10
Kisiler discloses “The computerized system of claim 1, wherein the mission requires docking one or more mobile robots to a dock station,” (See [0077] disclosing a base station which receives a task to dock a task robot. & [0057] disclosing that the base station pod may be an autonomous machine (robot).).
Kisiler discloses “and the processor verifying that the assigned mobile robot matches the selected dock station.” (See [0139] disclosing identifying a power source capable of fulfilling a charging request, and that the power source may be a base station.). 
Kisiler discloses all of the elements of claim 10 except “wherein the dock station is selected based on the location of the mission,” (See [0138] disclosing sending the base station pod to the location of a task robot at the task area, though not necessarily selected based on the location of the task.).
Kerzner discloses “wherein the dock station is selected based on the location of the mission,” (See Kerzner [0042] disclosing sending instructions to a docking station for an assignment, including factoring “relative distance” of similarly equipped mobile docking stations from the location of a mission.).
Kisiler and Kerzner are analogous art, because they are in the same field of endeavor, robotics. It would have been obvious before the effective filing date of the claimed invention to have modified Kisiler to incorporate the teachings of Kerzner, to include factoring the distance of multiple docking stations for docking of robots. Doing so provides a known strategy for receiving, securing, and maintaining task robots, advantageously provided to accommodate a variety of robots of varying shape, size, and skill efficiently, thus providing time efficient docking of task robots based upon distance.
Regarding claim 11
Kisiler discloses “wherein a dock station is selected if properties of the dock station fit the mission.” (See [0139] disclosing identifying a power source capable of fulfilling a charging request, and that the power source may be a base station. A base station is therefore selected if it fits the properties of the task.).
Kisiler discloses all of the elements of claim 11 except “The computerized system of claim 10, further comprises a dock station memory coupled to the processor, said dock station memory storing properties of the multiple dock station,” (In particular, Kisiler discloses a docking station configured to dock one or more multiple robots, including a database of autonomous robots, however it is unclear if Kisiler discloses multiple docking stations. See Fig. 5, Char. 514, & [0057] disclosing that the base station pod may be an autonomous machine.).
Kerzner discloses “The computerized system of claim 10, further comprises a dock station memory coupled to the processor, said dock station memory storing properties of the multiple dock station,” (See Kerzner [0099] disclosing a database storing the capabilities of multiple docking stations.).
Kisiler and Kerzner are analogous art, because they are in the same field of endeavor, robotics. It would have been obvious before the effective filing date of the claimed invention to have modified Kisiler to incorporate the teachings of Kerzner, to include multiple docking stations for docking of multiple robots. Doing so provides a known strategy for receiving, securing, and maintaining task robots, advantageously provided to accommodate a variety of robots of varying shape, size, and skill, thus providing a more diverse set of robots to perform a wide range of tasks in an environment.
Regarding claim 12
Kisiler discloses all of the elements of claim 12 except “The computerized system of claim 11, wherein the properties comprise network connectivity, materials contained in the dock station, processing capabilities of a dock station processor, size of the dock station and a combination thereof.” 
Kerzner discloses “The computerized system of claim 11, wherein the properties comprise network connectivity, materials contained in the dock station, processing capabilities of a dock station processor, size of the dock station and a combination thereof.” (See Kerzner [0023] disclosing that the docking station is selected on the basis of the network and signals from the docking station. Kerzner [0054] disclosing selection of a docking station on the basis of the docking station containing the materials necessitated for the task, such as being “outfitted with repair equipment.” Kerzner [0061] disclosing selection of a docking station on the basis of the docking station “outfitted with different maintenance or storage features” & Kerzner [0071] disclosing selection of a docking station on the basis of size “smaller”. Further see Kerzner [0100] disclosing that any capability of a docking station may be included as an available capability. & Kerzner [0130] disclosing that robotic devices may include processor and storage capabilities.).
Kisiler and Kerzner are analogous art, because they are in the same field of endeavor, robotics. It would have been obvious before the effective filing date of the claimed invention to have modified Kisiler to incorporate the teachings of Kerzner, to include selection of a docking station among multiple docking stations for docking of multiple robots on the basis of compatibility as directed to the claimed properties. Doing so provides a known strategy for receiving, securing, and maintaining task robots, advantageously provided to accommodate a variety of robots of varying shape, size, and skill on the basis of compatibility with a docking station, thus accommodating a more diverse set of robots to perform a wide range of tasks in an environment.
Regarding claim 13
Kisiler discloses “The computerized system of claim 12, wherein skills included in the set of skills comprise capturing images, cleaning, dispensing a material, carrying objects and a combination thereof.” (See [0054] disclosing tasks robots as any machine capable of carrying out complex tasks automatically. [0055] disclosing cleaning robots (cleaning & dispensing) & autonomous vehicles (carrying objects). [0108] disclosing cleaning tasks (cleaning & dispensing), fire control (dispensing), labor tasks (carrying objects). [0116] disclosing area evaluation by a task robot, including capturing image data (capturing images).).
Regarding claim 14
Kisiler discloses all of the elements of claim 14 except “The computerized system of claim 1, wherein the processor determines which of the multiple mobile robots is assigned to perform the mission according to a minimal total trajectory among the multiple mobile robots.”. (In particular, Kisiler [0003] discloses selection of a task robot, based upon a location of the task area, however computation of a distance between the task location and location of the robots, and a total round trip distance calculation does not appear to be disclosed.).
Yuan discloses “The computerized system of claim 1, wherein the processor determines which of the multiple mobile robots is assigned to perform the mission according to a minimal total trajectory among the multiple mobile robots.” (See Yuan [0055] disclosing a shortest path dispatching rule, the path defined as a walking path to a task, the working area and a return path.).
Kisiler and Yuan are analogous art, because they are in the same field of endeavor, robotics. It would have been obvious before the effective filing date of the claimed invention to have modified Kisiler to incorporate the teachings of Yuan, to include a total distance criterion for task planning and assigning a mission to a robot. Doing so provides a known strategy for assigning missions to task robots, advantageously provided in combination with known task robots to optimize mission assignment, thus providing a diverse set of robots to perform a wide range of tasks in an environment optimized for traveling distance, time and power savings.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kisiler et. al. (U.S. Publication No. 2021/0188430) in view of Kerzner et. al. (U.S. Publication No. 2021/0255636) in further view of Yuan et. al. (U.S. Publication No. 2019/0176337) in even further view of Ozaki (U.S. Publication No. 2021/0281098).
Regarding claim 8
Kisiler discloses all of the elements of claim 8 except “The computerized system of claim 1, further comprising a battery memory for storing information concerning the battery status the multiple mobile robots,”, “wherein the processor determines whether or not a specific mobile robot of the multiple mobile robots is capable to perform the mission based on battery consumption estimated to be consumed according to the computed distance between the current location of the mobile robot and the mission location and battery consumption during the mission for the specific mobile robot and the battery status stored in the battery memory.”. (In particular, Kisiler discloses receiving the battery status of tasks robots, however it is unclear if Kisiler discloses storage of the battery status. See [0139]. Also, Kisiler [0003] discloses selection of a task robot, based upon a location of the task area, however computation of a distance between the task location and location of the robots, and a total round trip distance calculation does not appear to be disclosed.).
Ozaki discloses “The computerized system of claim 1, further comprising a battery memory for storing information concerning the battery status the multiple mobile robots,” (See Ozaki [0038] disclosing that a plurality of cleaning robots may be provided. Ozaki [0040] disclosing a management server, managing and storing information of a cleaning robot, including a charging history of the battery. Also see Ozaki [0117] disclosing charging history as including a charge level.).
Yuan discloses “wherein the processor determines whether or not a specific mobile robot of the multiple mobile robots is capable to perform the mission based on battery consumption estimated to be consumed according to the computed distance between the current location of the mobile robot and the mission location and battery consumption during the mission for the specific mobile robot and the battery status stored in the battery memory.” (See Yuan [0044] disclosing determining if there is an effective robot that may be matched with a task on the basis of a remaining battery capacity. The preset threshold may be set based on the lowest battery capacity to complete at least one task by the robot, see [0045. Also see [0055] disclosing that the effective robot with the shortest possible path may be dispatched.).
Kisiler and Ozaki are analogous art, because they are in the same field of endeavor, robotics. It would have been obvious before the effective filing date of the claimed invention to have modified Kisiler to incorporate the teachings of Ozaki, to include storing the battery status of tasks robots. Doing so provides a known strategy for maintaining task robots, advantageously provided to optimally select a robot to perform a task, thus providing assurance that a robot may complete a task corresponding to a time for completion of said task and battery status.
Kisiler and Yuan are analogous art, because they are in the same field of endeavor, robotics. It would have been obvious before the effective filing date of the claimed invention to have modified Kisiler to incorporate the teachings of Yuan, to include a total distance and battery capacity criteria for task planning and assigning a mission to a robot. Doing so provides a known strategy for assigning missions to task robots, advantageously provided in combination with known task robots to optimize mission assignment, thus providing a diverse set of robots to perform a wide range of tasks in an environment optimized for battery capacity and mitigating a risk of losing power during an assignment.
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. 
Regarding arguments to claim 8.
Ozaki discloses “The computerized system of claim 1, further comprising a battery memory for storing information concerning the battery status the multiple mobile robots,” (See Ozaki [0038] disclosing that a plurality of cleaning robots may be provided. Ozaki [0040] disclosing a management server, managing and storing information of a cleaning robot, including a charging history of the battery. Also see Ozaki [0117] disclosing charging history as including a charge level.) While Ozaki is directed to a charging history Ozaki additionally discloses that the charging history includes a charge level. A charge level may include the status of a battery charged to 100% or a battery charged to 70% for example, and therefore discloses a battery status. Examiner agrees that Ozaki does not disclose storing a history of battery consumption.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et. al. (U.S. Publication No. 2019/0369625) discloses an automatic charging system for robot and method thereof, with determining of a power consumption related to a task area (See [0011]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                              /JASON HOLLOWAY/                                                                                                                                         Primary Examiner, Art Unit 3664                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664